Filed Pursuant to Rule 424(b)(7) Registration No. 333-175376 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price PerSecurity (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock, par value $1.00 per share Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based on the average of the high and low prices per share of the registrant's common shares as reported on the Nasdaq Global Select Market on June 28, 2011. PROSPECTUS SUPPLEMENT (To Prospectus dated July 6, 2011) 7,844,391 Shares Golar LNG Limited Common Shares The selling shareholders named in the section of this prospectus supplement entitled "Selling Shareholders" are offering the shares of our common stock, par value $1.00 per share, or the common shares, offered by this prospectus supplement.These common shares were acquired by the selling shareholders in private transactions in exchange for shares held by the selling shareholders in our subsidiary Golar LNG Energy Ltd. Our common shares trade on the Nasdaq Global Select Market under the symbol "GLNG" and on the Oslo Stock Exchange under the symbol "GOL." On June 28, 2011, the closing price of our common shares on the Nasdaq Global Select Market was $33.44 per share.We will not receive any proceeds from the sale of our common shares by the selling shareholders. The selling stockholders named in this prospectus supplement, or in supplements hereto, may sell all or a portion of the common stock, from time to time, in market transactions, in negotiated transactions or otherwise, and at prices and on terms which will be determined by the then prevailing market price for our common stock or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. In addition, the selling stockholders may offer the common stock from time to time through ordinary brokerage transactions on the Nasdaq Global Select Market. See "Plan of Distribution" in the accompanying prospectus dated July 6, 2011 for additional information on the methods of sale. Investing in our common shares involves a high degree of risk.Please read the risks that are described in the "Risk Factors" section beginning on page S-10 of this prospectus supplement and on page 2 of the accompanying prospectus. Neither the Securities and Exchange Commission, or the Commission, nor any state securities commission has approved or disapproved of the common shares or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 6, 2011 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT PROSPECTUS SUPPLEMENT SUMMARY S-1 THE OFFERING S-5 SUMMARY FINANCIAL INFORMATION
